Citation Nr: 1630176	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel
INTRODUCTION

The Veteran is presumed to have served in the U.S. Navy from July 1982 to January 1989.  The current record contains the Veteran's service treatment records and some limited personnel records.  The Veteran provided the service dates listed in this introduction.  In the rating decision on appeal the RO listed his service as from June 1986 to January 1989.  However, the available service and personnel records indicate his service began in 1982 and the June 2015 rating decision which granted service connection for posttraumatic stress disorder (PTSD) noted the Veteran's service in Guantanamo Bay, Cuba in 1984.  The Veteran's DD 214 is not contained in the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 (tinnitus) and June 2015 (right hip) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The November 2011 rating decision additionally denied entitlement to service connection for PTSD and anxiety.  The Veteran initiated appeals of these issues as well, but in a June 2015 rating decision the RO granted entitlement to service connection for PTSD.  This is considered a full grant, and those issues are no longer on appeal.

The Veteran testified at a personal hearing before the RO in October 2014 and again in June 2016 before the undersigned Veterans Law Judge.  Transcripts of these hearings are contained in the record.

The issue(s) of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he developed tinnitus as a result of his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the Board's favorable disposition of the claim of entitlement to service connection for tinnitus, the Board finds that failure to discuss notice and assistance compliance will result in harmless error to the Veteran.

Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

With respect to in-service disease, a review of service treatment records, including an evaluation in 1989, does not reveal complaints consistent with, or a diagnosis of, tinnitus.  However, the Board notes that the Veteran has testified his tinnitus began in service and has continued to the present.  As noted above, the Veteran is both competent and credible with regard to his account of experiencing tinnitus.

As noted above, the Veteran's service treatment records and some limited personnel records are contained in the claims file, but the claims file does not contain his DD 214.  However, it appears the RO was able to review his DD 214 as on the RO's request for a VA examination it was noted that the Veteran was an air crewman, and that it was highly probable he was exposed to hazardous noise.  The VA examination request indicated that exposure to hazardous noise in service was conceded.  Although the Board is not able to review the DD 214 to determine the MOS of the Veteran, the RO has indicated it was as an air crewman, and available service records indicated the Veteran served as a "plane captain" and that he was qualified for duty as "aircrew."  As such, the concession of exposure to hazardous noise in service appears warranted.

In October 2014, the Veteran was afforded a VA examination where he stated that he had constant tinnitus.  The examiner noted that she was unable to provide an opinion on the etiology of the Veteran's tinnitus because the service treatment records were not available and there were no medical records available to review.  In May 2015, after a review of the record, the VA examiner provided an addendum opinion.  She noted that there was no medical evidence contained in the record to support the conclusion that the Veteran's tinnitus was attributable to military service.  As such, the audiologist opined that the Veteran's tinnitus was not caused by or the result of noise exposure encountered during service.

In June 2016, the Veteran testified that his tinnitus began in service as a result of his exposure to plane engine noise.  He noted that the engines were "extremely" loud and that his tinnitus began in service.  

As tinnitus is a uniquely subjective disorder, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence suggests that the Veteran's tinnitus is related to his service and the criteria for a grant service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the record does not contain the Veteran's DD 214, which should be added on remand.

In a June 2015 rating decision the RO denied service connection for a right hip disability.  In November 2015, the Veteran provided a notice of disagreement with the denial of his service connection claim.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  A copy of the Veteran's DD 214 (s) must be added to the claims file.

2.  Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to service connection for a right hip disability.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


